Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Sun et. al. (PUB No. US 2017/0234199), which is considered the closest prior art of record, Sun teaches a diesel engine of a heavy-duty truck such that the diesel engine generates an exhaust gas flow that enters an exhaust after-treatment system of the heavy-duty truck, the exhaust after-treatment system including a close-coupled selective catalytic reduction system and an underbody selective catalytic reduction system downstream of the close-coupled selective catalytic reduction system with respect to the exhaust gas flow; monitoring a temperature of the exhaust gas flow at the underbody selective catalytic reduction system and to inject reducing agent based on the temperature. However Sun does not teach to “controlling a diesel emission fluid injector upstream of the close-coupled selective catalytic reduction system to inject diesel emission fluid into the exhaust gas flow at a rate that varies as a function of the monitored temperature as the monitored temperature changes by at least 25 degrees Celsius” and “change a rate of injection of the diesel emission fluid into the exhaust gas flow a first time when the monitored temperature is a first temperature and to change the rate of injection of the diesel emission fluid into the exhaust gas flow a second time when the monitored temperature is a second temperature that differs from the first temperature by at least 25 degrees Celsius” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 16 and 19.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        January 26, 2022